United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, FOOD & DRUG
ADMINISTRATION, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1002
Issued: September 23, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 11, 2016 appellant filed a timely appeal from a December 4, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
have elapsed from the last merit decision of OWCP dated April 24, 2015, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that his schedule award claim for the left upper extremity
was erroneously calculated due to differences in the fifth and sixth editions of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). He
1

5 U.S.C. § 8101 et seq.

asserts that he is entitled to a schedule award for 24 percent permanent impairment of this
extremity based on his treating physician’s opinion.
FACTUAL HISTORY
On June 30, 2005 appellant, then a 62-year-old resident agent-in-charge, filed an
occupational disease claim (Form CA-2) alleging that on November 23, 2004 he first became
aware of acute glenohumeral arthritis in his right and left shoulders and realized that his
condition was caused or aggravated by his federal employment.2 On January 31, 2005 he
underwent right total shoulder arthroplasty performed by Dr. Xavier A. Duralde, an attending
Board-certified orthopedic surgeon.
On June 29, 2005 appellant filed a schedule award claim (Form CA-7).
On July 18, 2005 OWCP accepted appellant’s occupational disease claim for aggravation
of localized primary osteoarthrosis of the right shoulder. It authorized the January 31, 2005 right
shoulder surgery.
In an August 30, 2005 medical report, Dr. Duralde examined appellant and opined that he
had reached maximum medical improvement (MMI). Utilizing the fifth edition of the A.M.A.,
Guides, he determined that appellant’s right shoulder surgery represented 24 percent impairment
and his right shoulder stiffness constituted an additional 13 percent impairment, totaling 34
percent permanent impairment of the right upper extremity.
On September 29, 2005 Dr. James W. Dyer, a Board-certified orthopedic surgeon and
district medical adviser, reviewed the medical record and Dr. Duralde’s August 30, 2005
findings. Utilizing the A.M.A., Guides, he determined that appellant had 11 percent impairment
based on loss of range of motion (ROM) and 24 percent impairment due to his arthroplasty,
which he combined to calculate 32 percent impairment of the right arm. Dr. Dyer concluded that
he had reached MMI on August 30, 2005, the date of Dr. Duralde’s examination.
In an October 3, 2005 decision, OWCP granted appellant a schedule award for 32 percent
permanent impairment of the right arm, paid during the period August 30, 2005 to July 29, 2007,
for a total of 99.84 weeks of compensation. It found that the weight of the medical evidence
rested with the opinion of Dr. Dyer who used the physical findings by Dr. Duralde.
By letter dated February 8, 2006, OWCP expanded the acceptance of appellant’s claim
for bilateral aggravation of localized primary shoulder osteoarthrosis.
In a July 3, 2006 letter, appellant requested reconsideration regarding OWCP’s schedule
award decision. In an August 18, 2006 decision, OWCP denied further merit review of
appellant’s claim. It found that he did not submit any medical evidence to establish that he had
greater permanent impairment of the right arm.

2

Appellant retired from the employing establishment effective July 9, 2005.

2

In an August 23, 2006 letter, Dr. Duralde examined appellant and found that he had
reached MMI on that date regarding arthritis in his left shoulder. He determined that appellant
had nine percent impairment of the left upper extremity due to loss of ROM under the fifth
edition of the A.M.A., Guides. Dr. Duralde concluded that based on his future need for
replacement surgery, an additional 24 percent impairment would be included in his final
impairment rating.
On September 22, 2006 Dr. Howard P. Hogshead, a Board-certified orthopedic surgeon
and district medical adviser, reviewed the medical record and Dr. Duralde’s August 23, 2006
findings. Dr. Hogshead determined that appellant’s loss of ROM resulted in seven percent
permanent impairment under the fifth edition of the A.M.A., Guides. He concluded that
appellant had reached MMI on August 23, 2006, the date of Dr. Duralde’s impairment
evaluation.
In a decision dated August 17, 2007, OWCP granted appellant a schedule award for
seven percent permanent impairment of the left arm based on Dr. Hogshead’s impairment rating.
The period of the award ran from July 30 to December 29, 2007 for a total of 21.84 weeks of
compensation.
On October 21, 2013 appellant underwent an authorized left total shoulder arthroplasty
performed by Dr. Duralde. In a May 7, 2014 medical report, Dr. Duralde examined appellant
and opined that he had 24 percent impairment of the left arm under the sixth edition of the
A.M.A., Guides. He concluded that appellant had reached MMI following his work-related
injury and subsequent surgery.
On June 24, 2014 appellant filed a claim for an additional schedule award (Form CA-7).
On July 1, 2014 another district medical adviser reviewed the medical record. The
district medical adviser also reviewed Dr. Duralde’s May 7, 2014 findings. The report noted
appellant’s previous schedule award for seven percent impairment of the left upper extremity and
found that he had an additional 17 percent impairment, totaling 24 percent of the left upper
extremity impairment. The report concluded that he had reached MMI on May 7, 2014.
In a July 15, 2014 decision, OWCP granted appellant a schedule award for an additional
17 percent permanent impairment to the left arm, totaling 24 percent permanent impairment of
the left upper extremity. The award ran for 53.04 weeks from May 7, 2014 to May 13, 2015 and
was based on the impairment ratings of Dr. Duralde and the district medical adviser.
On July 28, 2014 appellant requested an oral hearing before an OWCP hearing
representative regarding the July 15, 2014 schedule award decision.
In an undated medical report, Dr. Duralde noted his previous 9 percent and 24 percent
left arm impairment ratings. He combined these impairment ratings to calculate 31 percent left
upper extremity impairment or 19 percent whole person impairment.

3

By decision dated April 14, 2015, an OWCP hearing representative set aside the July 15,
2014 decision3 and remanded the case for a district medical adviser to review Dr. Duralde’s
undated report and calculate appellant’s permanent impairment under the sixth edition of the
A.M.A., Guides, after which OWCP should issue a de novo decision on his schedule award
claim.
On April 17, 2015 Dr. Hogshead reviewed the medical record and Dr. Duralde’s undated
report. He noted that the October 21, 2013 total left shoulder arthroplasty provided a good
result. Dr. Hogshead related that a prior district medical adviser’s 24 percent left upper
extremity impairment rating was correct based on this final good result. Dr. Hogshead, however,
found that Dr. Duralde’s 31 percent left upper extremity impairment rating was not correct. He
should not have combined his 24 percent and 94 percent left upper extremity impairment ratings
as appellant had a good surgical result based on his current level of function. Dr. Hogshead
concluded that he had no additional left upper extremity impairment.
By decision dated April 24, 2015, OWCP denied appellant’s claim for an additional
schedule award for the left arm based on Dr. Hogshead’s April 17, 2015 opinion.
By letter dated July 15, 2015, appellant requested reconsideration of this decision.
Hospital records addressed appellant’s left shoulder condition, October 21, 2013 total left
shoulder arthroplasty, and discharge instructions.
A left shoulder x-ray report dated October 21, 2013 from Dr. Eric C. McClees, a Boardcertified radiologist, provided an impression of shoulder prosthesis on the left in good alignment
and position. No acute fractures or dislocations were identified.
In a July 1, 2015 report, Dr. Duralde provided appellant’s history and findings on
physical and x-ray examination. He reported that appellant was clinically doing very well status
post his 2005 total right shoulder arthroplasty and 2013 total left shoulder arthroplasty.
Dr. Duralde noted that he had signs of weakness on the right side consistent with rotator cuff
deterioration. The radiolucent line on the left glenoid involved only one peg. The radiolucent
line around the inferior Paganini was unchanged and did not appear to be progressive.
Dr. Duralde concluded that appellant had pain in the shoulder joint region and recommended
total shoulder joint replacement.
Appellant also resubmitted Dr. Duralde’s undated report which stated that appellant had
31 percent left upper extremity impairment or 19 percent whole person impairment.
By decision dated December 4, 2015, OWCP denied further merit review of appellant’s
claim. It found that the evidence submitted was repetitious, irrelevant, or immaterial.

3

The record indicates that appellant was paid schedule award compensation for the previously awarded 17
percent left upper extremity impairment.
4

It appears that Dr. Hogshead inadvertently stated that Dr. Duralde found seven percent left upper extremity
impairment rating rather than nine percent as he noted a review of Dr. Duralde’s undated report which stated that
appellant had nine percent impairment of the left upper extremity.

4

LEGAL PRECEDENT
Section 8128 of FECA vests OWCP with a discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.5 Section 10.608(b) of OWCP’s regulations provide that a timely
request for reconsideration may be granted if OWCP determines that the claimant has presented
evidence and/or argument that meet at least one of the standards described in section
10.606(b)(3).6 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.7 Section 10.608(b) provides that when a request for
reconsideration is timely but fails to meet at least one of these three requirements, OWCP will
deny the application for reconsideration without reopening the case for a review on the merits.8
ANALYSIS
On July 15, 2015 appellant requested reconsideration of the April 24, 2015 decision that
denied his claim for an additional schedule award for the left upper extremity. The underlying
issue on reconsideration is medical in nature, whether appellant had a greater percentage of left
arm permanent impairment than previously awarded.
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law, nor did he advance a relevant legal argument not previously
considered.
The Board further finds that appellant did not submit any relevant or pertinent new
evidence not previously considered. The hospital records and Dr. McClees’ left shoulder x-ray
report dated October 21, 2013 and Dr. Duralde’s July 1, 2015 report addressed appellant’s left
shoulder condition, October 21, 2013 total left shoulder arthroplasty, and discharge instructions.
This evidence did not provide an opinion as to whether he had left upper extremity impairment
greater than the 24 percent already awarded. The Board has held that the submission of evidence
which does not address the particular issue involved in the case does not constitute a basis for
reopening the claim.9
Appellant also resubmitted an undated report from Dr. Duralde which reiterated that
appellant had 31 percent left arm impairment or 19 percent whole person impairment. However,

5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(a).

7

Id. at § 10.606(b)(3).

8

Id. at § 10.608(b).

9

D’Wayne Avila, 57 ECAB 642 (2006).

5

the Board has held that evidence that repeats or duplicates evidence already in the case record
has no evidentiary value and does not constitute a basis for reopening a case.10
The Board finds, therefore, that the hospital records and the reports of Drs. McClees and
Duralde are insufficient to warrant further merit review of the claim.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
On appeal, appellant argues the merits of his claim. As noted above, the Board lacks
jurisdiction to review the merits of this case.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the December 4, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 23, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

James W. Scott, 55 ECAB 606 (2004).

6

